                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-CV-80582-RAR

JUDITH COOK, et al.,

       Plaintiffs,

v.

THE BANK OF NEW YORK,

      Defendant.
____________________________________________/

     ORDER AFFIRMING AND ADOPTING REPORTS AND RECOMMENDATIONS

       THIS CAUSE comes before the Court upon Magistrate Judge Bruce E. Reinhart’s Reports

and Recommendations [ECF Nos. 38, 39] (the “Reports”), filed on June 7, 2021 and June 8, 2021,

respectively. The Reports recommend that the Court deny Plaintiffs’ Motions for Remand [ECF

Nos. 6, 7].   The time for objections has passed, and there are no objections to the Reports.

       When a magistrate judge’s “disposition” has properly been objected to, district courts must

review the disposition de novo.     FED. R. CIV. P. 72(b)(3). However, when no party has timely

objected, “the court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

acknowledged Congress’s intent was to only require a de novo review where objections have been

properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

does not appear that Congress intended to require district court review of a magistrate [judge]’s

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings
after notice precludes a later attack on these findings.”    Lewis v. Smith, 855 F.2d 736, 738 (11th

Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

       Because there are no objections to the Reports, the Court did not conduct a de novo review.

Rather, the Court reviewed the Reports for clear error.      Finding none, it is

       ORDERED AND ADJUDGED as follows:

       1.      The Reports [ECF Nos. 38, 39] are each AFFIRMED AND ADOPTED.

       2.      Plaintiffs’ Motions for Remand [ECF Nos. 6, 7] are each DENIED.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of June, 2021.




                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE

cc:    Counsel of record
       Magistrate Judge Bruce E. Reinhart




                                           Page 2 of 2
